Abatement Order filed August 1, 2013.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-13-00170-CR
                                  ____________

                       CORNELIUS JACKSON, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                   On Appeal from the County Court at Law No. 2
                              Fort Bend County, Texas
                       Trial Court Cause No. 12-CCR-163243


                             ABATEMENT ORDER

      The reporter’s record in this case was due April 9, 2013. See Tex. R. App.
P. 35.1. On May 14, 2013, this court ordered the court reporter to file the record
within 30 days. When the court reporter failed to file the record as ordered, this
court ordered the court reporter to file the record within 30 days, and instructed the
court reporter that if the record was not filed, the court could order the trial court to
conduct a hearing to determine the reason for failure to file the record. The record
has not been filed with the court.        The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). Because the reporter’s record has not been filed timely as ordered, we
issue the following order.

      We direct the judge of the County Court at Law No. 2 to conduct a hearing
at which the court reporter, appellant’s counsel, and the State’s counsel shall
participate (a) to determine the reason for failure to file the record; (b) to establish
a date certain when the reporter’s record will be filed, and (c) to make findings as
to whether the court reporter should be held in contempt of court for failing to file
the reporter’s record timely as ordered. We order the court to prepare a record, in
the form of a reporter’s record, of the hearing. The judge shall make findings of
fact and conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record prior to the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.



                                    PER CURIAM